Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2, 10, 17, 24, 33-34, 43-45, 47-48 and 50 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 2, 17 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment of claim 2 so that the claim no longer  recite the limitation of, for example, “a microtubule stabilizing agent”.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 2, 17 and 24 under 35 U.S.C. 103 as being unpatentable over Varticovski (Blood, 2007, 110(11), 1399, Abstract, cited in the previous Office action) in view of Ye (WO2014018862A1, published 01/30/2014, cited in the previous Office action), is withdrawn in view of the amendment of claim 2 so that the claim no longer recite the limitation of, for example, “a microtubule stabilizing agent”.
The rejection of claims 2, 17 and 24 under 35 U.S.C. 103 as being unpatentable over Iyer (Cancer Chemotherapy & Pharmacology, 2012, 69, 1089-1097, cited in the previous Office action) in view of Ye (WO2014018862A1, published 01/30/2014, cited in the previous Office withdrawn in view of the amendment of claim 2 so that the claim no longer recite the limitation of, for example, “a microtubule stabilizing agent”.
The rejection of claims 2 and 24 under 35 U.S.C. 103 as being unpatentable over Iyer (Cancer Chemotherapy & Pharmacology, 2012, 69, 1089-1097, cited in the previous Office action) in view of Caldas-Lopes (PNAS, 2009, 106(20), 8368-8373, cited in the previous Office action), is withdrawn in view of the amendment of claim 2 so that the claim no longer recite the limitation of, for example, “a microtubule stabilizing agent”.
The rejection of claims 2 and 24 under 35 U.S.C. 103 as being unpatentable over NCT01962948 (published 10/16/2013, cited in the previous Office action) in view of Carlson (100th AACR Annual Meeting, 2009, Abstract #1857, cited in the previous Office action), is withdrawn in view of the amendment of claim 2 so that the claim no longer recite the limitation of, for example, “a microtubule stabilizing agent”.
Response to the Applicants’ Arguments
Applicants’ arguments (see pages 5-10 of Remarks filed on 02/24/2021), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 2 so that claim 2: i) no longer recite the limitation of, for example, “a microtubule stabilizing agent”; and ii) newly recites the limitation of, for example, “the patient having received a taxane at least six hours”, necessitates new grounds of rejections set forth below in the instant rejection.
Applicants’ amendments, filed on 02/24/2021, have each been entered into the record. Applicants have amended claim 2. Applicants have newly added claim 50. Claims 10, 33-34, 43-45 and 47-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 2, 17, 24 and 50 are subject of the Office action below.

Claim Rejections - 35 USC § 112
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the HSP90 inhibitor” in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 24 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al (hereinafter, “Sawai”, Cancer Research, 2008, 68(2), 589-596), in view of Caldas-Lopes (PNAS, 2009, 106(20), 8368-8373, cited in the previous Office action).
Applicants describe and claim their invention as a sequential combination therapy for treating cancer with: 1) a taxane (e.g., paclitaxel, see instant claim 50); and 2) a HSP90 inhibitor (e.g., PU-H71). Please see instant specification at, for example, ¶ 0018.
Independent claim 2 is directed to a method of treating cancer in a patient, comprising administering to the patient: 1) a taxane for at least 6 hours but not more than 24 hours; and 2) PU-H71.
Regarding claim 2, similar to the Applicants (see discussions above), Sawai relates to the use of HSP90 inhibitor (17-AAG), in order to sensitize epidermal growth factor receptor (EGFR) mutant lung cancer tumors to paclitaxel (a taxane, see discussions above). Please see title of the article and abstract. Specifically, Sawai teaches administering a sequential combination therapy for treating EGFR mutant lung cancer in mice with established EGFR mutant lung cancer tumors, comprising administering to the mice: 1) paclitaxel at time 0 h; and 2) 17-AAG at time 4 h and 24 h. Please see Figure 6. The sequential treatment with 17-AAG 24 h after exposure to paclitaxel (see discussions above), is within the sequential scheduling range of the “patient having received a taxane at least 6 h but no more than 24 h prior” recited in claim 2. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03. The tumor-bearing mice were prepared by injecting mice with the EGFR mutant lung cancer cell lines (see page 590, under the title “Materials and Methods”).
Sawai teaches that the combination of paclitaxel and 17-AAG was more effective than either drug alone in treating mice with established EGFR mutant lung cancer tumors. Please see abstract, page 595, 2nd ¶ on the left column and Figures 5-6. Sawai at page 595, 2nd ¶ on the right column, further states:
“In summary, our data suggest that Hsp90 inhibitors may be an effective clinical strategy in patients whose tumors are dependent upon mutant forms of EGFR. Our data, however, suggest that 17-AAG alone may have only limited activity in such patients and that combination therapy with a cytotoxic may be a more effective clinical strategy. Based upon these data, we initiated a phase 1 trial of docetaxel and 17-AAG in patients with advanced cancer. In this study, the two agents could be safely coadministered every 3 weeks, and promising clinical activity has been observed on this trial in patients with NSCLC (45). We therefore propose further studies of Hsp90 inhibitors in combination with taxanes in lung cancer patients whose tumors express activating mutations of EGFR”

Sawai also discloses that 17-AAG is currently being tested in patients with promising early results in several cancer types, including breast cancers, myeloma and leukemia (see page 589, 3rd ¶ on the right column).
Sawai differs from claim 2 only insofar as Sawai is not explicit in teaching PU-H71 as a HSP90 inhibitor.
Caldas-Lopes is cited for teaching PU-H71 as an HSP90 inhibitor (see title of the article and abstract). Caldas-Lopes discloses that HSP90 plays a significant role in maintaining, for example, the survival of breast cancer cells (see abstract and page 8368, 2nd ¶ on the left column). Similar to Sawai (see discussions above), Caldas-Lopes also teaches: i) 17-AAG as an HSP90 inhibitor (see page 8368, 2nd ¶ on the right column); ii) EGFR expression in breast cancer tumors (see page 8369, last ¶ on the left column); and iii) inhibition of EGFR by PU-H71 (see page 8373 2nd ¶ on the left column, Figure 1 and Figure 5). 
Among the beneficial attributes of PU-H71, Caldas-Lopes discloses that: i) PU-H71 is nontoxic in vivo, whereas, untoward side effects were previously reported for other HSP90 inhibitors such as 17-AAG (see page 8372, last ¶ on the left column); and ii) PU-H71 exhibits sustained inactivation and down-regulation of multiple key HSP90-dependent tumor driving molecules (see page 8373, last ¶ on the left column).
Finally, Caldas-Lopes at page 8373, 2nd ¶ on the right column, states: 
“Clinical trials of PU-H71 would be expected to maximally reveal the impact of Hsp90-targeted therapy in this disease. In addition, inhibitors targeting individual clients or pathways down-regulated by PU-H71 are currently in clinical evaluation providing an understanding for their distinct contribution to disease. These studies will also provide grounds for development of rational drug combinations incorporating PU-H71 and the individual agent, with the goal of providing a most efficacious shut-down of malignancy in TNBC.”

Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to modify Sawai with Caldas-Lopes in order to administer a sequential combination therapy comprising: 1) paclitaxel at time 0 h; and 2) an HSP90 inhibitor (e.g., PU-H71) at time 4 h and 24, to a patient (e.g., mice with established EGFR mutant lung cancer tumors). The skilled artisan would have had a reasonable expectation that the administration of:  1) paclitaxel at time 0 h; and 2) a HSP90 inhibitor (e.g., PU-H71) at time 4 h and 24, would treat the cancer in the patient.  
Furthermore, the use of simple substitution of one known element for another to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is a combination therapy of a taxane (e.g., paclitaxel, see discussions above), with an inhibitor of HSP90 (e.g., PU-H71, see discussions above), and the predictable results is the treatment of cancer.
The artisan of the ordinary skill would have considered substituting an inhibitor of HSP90 (e.g., PU-H71 of Caldas-Lopes), for the 17-AAG of Sawai for the advantage of, for example: i) nontoxicity in vivo, when compared to the untoward side effects previously reported for other HSP90 inhibitors such as 17-AAG; and ii) the exhibition of sustained inactivation and down-regulation of multiple key HSP90-dependent tumor driving molecules. Please see discussions above.
A person of the ordinary skill would have had a reasonable expectation that the combination therapy of paclitaxel and an inhibitor of HSP90 (e.g., PU-H71), would be more effective than either the taxane (e.g., paclitaxel), or an inhibitor of HSP90 (e.g., PU-H71), alone in treating the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claim 24, Sawai teaches lung cancer (see discussions above).
Regarding claim 50, Sawai teaches paclitaxel (see discussions above).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Claims 1, 17, 24 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai (Cancer Research, 2008, 68(2), 589-596), in view of Caldas-Lopes (PNAS, 2009, 106(20), 8368-8373, cited in the previous Office action), as applied to claims 1, 24 and 50 above and further in view of Chiosis et al (hereinafter, “Chiosis”, WO2013009657A1, published on 01/17/2013).
The limitations of claims 1, 24 and 50, as well as the corresponding teachings of Sawai and Caldas-Lopes are described above, and hereby incorporated into the instant rejection. 
The invention of claim 17 is similar to claim 2, however, claim 17 differs slightly from claim 2 in that claim 17 requires an HCl salt of PU-H71.
Sawai and Caldas-Lopes differ from instant claim 17 only insofar as the cited references do not combine to explicitly teach an HCl salt of PU-H71.
Chiosis is cited for disclosing that an HSP90 inhibitor compound PU-H71, can be administered as a free base or as a pharmaceutically acceptable salt (see ¶ 0088), such as an HCl salt (PU-H71 HCl, see ¶ 0487).
At the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to modify Sawai and Caldas-Lopes with Chiosis in order to arrive at the invention of instant claim 17. The skilled artisan would have found it obvious to administer PU-H71 as a free base or as a pharmaceutically acceptable salt such as an HCl salt (PU-H71 HCl, see discussions above), because the free base or the HCl salt are physiologically acceptable and functionally equivalent PU-H71 alternatives. 
A person of the ordinary skill would have had a reasonable expectation that the combination therapy of paclitaxel and an inhibitor of HSP90 (e.g., PU-H71 HCl), would be more effective than either the taxane (e.g., paclitaxel), or an inhibitor of HSP90 (e.g., PU-H71 HCl), alone in treating the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629


/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629